 

Exhibit 10.3

 

BEACON ROOFING SUPPLY, INC. 2014 STOCK PLAN

 

STOCK OPTION AGREEMENT

 

A Stock Option (the “Option”) granted as of_________, 2014, by Beacon Roofing
Supply, Inc., a Delaware corporation (the “Company”), to the employee named in
the attached Option letter (the “Optionee”), for common stock, par value $.01
per share (the “Common Stock”), of the Company shall be subject to the following
terms and conditions:

 

1.            Stock Option Grant. Subject to the provisions set forth herein and
the terms and conditions of the Beacon Roofing Supply, Inc. 2014 Stock Plan,
(the “Plan”), a copy of which is attached hereto or which previously has been
provided to the Grantee, and in consideration of the agreements of the Optionee
herein provided, the Company hereby grants to the Optionee an Option to purchase
from the Company the number of shares of Common Stock, at the purchase price per
share, and on the schedule, set forth in the Option letter attached hereto. Any
Incentive Stock Option is intended to be an incentive stock option within the
meaning of Section 422A of the Internal Revenue Code of 1986.

 

2.            Acceptance by Optionee. The exercise of the Option is conditioned
upon its acceptance by the Optionee in the space provided therefore at the end
of this Agreement and the return of an executed copy of this Agreement to the
Office of the General Counsel no later than ____________.

 

3.            Exercise of Option. Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Compensation Committee of the Board of Directors
of the Company (the “Committee”) as in effect at the time of such exercise.

 

At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, or (ii) in cash
received from a broker-dealer to whom the Optionee has submitted an exercise
notice and irrevocable instructions to deliver the purchase price to the Company
from the proceeds of the sale of shares subject to the Option.

 

If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

 

4.            Exercise Upon Termination of Employment. Except as set forth in
Section 6 below, if the Optionee’s employment with the Company and all
affiliates terminates for any reason other than death, disability or retirement,
the then vested portion of the Option shall continue to be exercisable until the
earlier of the 90th day after the date of the Optionee’s termination or the date
the Option expires by its terms.

 



 

 

 

In the event of the Optionee’s death, disability or retirement during employment
with the Company or any affiliate, the outstanding portion of the Option shall
become fully vested on such date and shall continue to be exercisable until the
earlier of the first anniversary of the date of the Optionee’s death, disability
or retirement or the date the Option expires by its terms. For this purpose (i)
“disability” means (as determined by the Committee in its sole discretion) the
inability of the Optionee to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is
expected to result in death or disability or which has lasted or can be expected
to last for a continuous period of not less than 12 months, and (ii)
“retirement” means the Optionee’s termination from employment with the Company
and all affiliates without cause (as determined by the Committee in its sole
discretion) when the Optionee is 65 or older. (Full vesting of an Incentive
Stock Option may result in all or part of the Option being treated as a
Non-Qualified Stock Option in accordance with Section 5.4 of the Plan.)

 

5.            Option Not Transferable. The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

 

6.            Surrender of or Changes to Agreement. In the event the Option
shall be exercised in whole, this Agreement shall be surrendered to the Company
for cancellation. In the event this Option shall be exercised in part, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number of shares.

 

7.            Forfeiture of Options. If an Optionee's employment with the
Company or its subsidiaries terminates due to Cause, all of the Optionee's
Options, including the vested and unvested portions, shall be forfeited as of
the date of such termination. For purposes hereof, “Cause” shall mean: (a)
conviction of a felony connected with Optionee’s employment with the Company or
its subsidiaries, (b) misappropriation or theft of property of the Company or
its subsidiaries, (c) gross negligence or willful misconduct in the performance
of employee's duties, (d) any act of fraud against the Company or its
subsidiaries, and (e) any unauthorized dissemination of confidential information
or trade or business secrets of the Company or its subsidiaries.

 

8.            Change in Control.

 

(a)            In the event of a Change in Control, as defined in the Plan,
unless the Grant is continued or assumed by a public company in an equitable
manner, the Grant shall become fully vested and exercisable immediately prior to
the Change in Control.

 

(b)            If the Grant is continued or assumed by a public company in an
equitable manner, then the Grant shall continue pursuant to its terms unless
there is a Qualifying Termination within one-year following the Change in
Control. If a Qualifying Termination occurs within one-year following the Change
in Control, the Grant shall become fully vested and exercisable immediately.

 



2

 

 

(c)            For purposes of this Section 8: (1) “Qualifying Termination”
means the termination of a Grantee’s employment (a) by the employer for any
reason other than Cause; or (b) by a Grantee who was an officer of the Company
immediately prior to the Change in Control for Good Reason; (2) “Cause” means
(unless otherwise expressly provided in the Grantee’s employment agreement) the
termination of the Grantee’s employment following the occurrence of any one or
more of the following: (a) the Grantee’s conviction of, or plea of guilty or
nolo contendere to, a felony; (b) the Grantee’s willful and continual failure to
substantially perform the Grantee’s duties after written notification; (c) the
Grantee’s willful engagement in conduct that is materially injurious to the
employer, monetarily or otherwise; (d) the Grantee’s commission of an act of
gross misconduct in connection with the performance of the Grantee’s duties; or
(e) the Grantee’s material breach of any employment, confidentiality, or other
similar agreement with the employer that, if capable of cure, remains uncured 10
days after written notice thereof; (3) “Good Reason” means, without the
Grantee’s consent, (a) a material reduction in the position, duties, or
responsibilities of the Grantee from those in effect immediately prior to such
change; (b) a reduction in the Grantee’s base salary; (c) a relocation of the
Grantee’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (d) a material breach by the
Grantee’s employer of any employment agreement between such employer and the
Grantee provided, however, in all cases, a Grantee must give the Company written
notice of the circumstances giving rise to the Good Reason event and thirty (30)
days to cure such circumstance.

 

9.            Administration. The Option shall be exercised in accordance with
such administrative regulations as the Committee shall from time to time adopt.

 

10.            Governing Law. This Agreement, and the Option, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

 

IN WITNESS WHEREOF, this Agreement is delivered by the Company as of the ___ day
of ______ 2014.

 

BEACON ROOFING SUPPLY, INC.

 



AGREED AND ACCEPTED:                   OPTIONEE                             
SIGNATURE                             PRINT NAME                            
Date:        

 



3

 

 